ITEMID: 001-92253
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: BARAN-BARANOWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: The applicant, Mr Waldemar Baran-Baranowski, is a Polish national who was born in 1944 and is currently serving a prison sentence at the Prison in Katowice. He was represented before the Court by Mr J. Zaleski, a lawyer practising in Katowice. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 20 May 2003 the applicant was arrested on suspicion of trafficking in drugs and counterfeit US dollars while leading an organised criminal group.
Later, several other members of the same criminal group were detained and charged in connection with the investigation of the applicant’s activities. The investigation was conducted by the Organised Crime Department of the Katowice Regional Prosecutor’s Office.
On 21 May 2003 the Katowice District Court remanded the applicant in custody, relying on the reasonable suspicion that he had committed the offences in question. It also considered that keeping the applicant in detention was necessary to secure the proper conduct of the proceedings, given the risk that he might tamper with evidence, go into hiding or induce witnesses to give false testimony. The court also stressed the severity of the anticipated sentence.
An appeal by the applicant against the detention order was dismissed on 18 June 2003 by the Katowice Regional Court. Subsequent appeals against decisions extending his detention were all unsuccessful. In his appeals he argued that the charges against him were based on unreliable and contradictory evidence. He further pleaded not guilty.
On 23 December 2003 the applicant began serving a twenty-five-year prison sentence, given by the Olsztyn Regional Court in a different set of criminal proceedings.
In the course of the investigation, the applicant’s detention was extended on several occasions, inter alia on 5 August and 7 November 2003 and 13 February and 23 April 2004 by the Katowice Regional Court, 12 May and 22 September 2004, 13 May and 7 December 2005, 8 March, 27 September and 20 December 2006, and 4 April, 24 October and 28 December 2007 by the Katowice Court of Appeal.
On 6 February 2008, on a decision by the Katowice Court of Appeal the applicant’s detention was further extended until 30 April 2008.
In all their detention decisions the authorities repeatedly relied on the original grounds given for the applicant’s detention. They considered that the need to secure the proper conduct of the proceedings, in particular the need to verify evidence from thirty-three suspects and fifty witnesses and to have them all confronted justified holding him in custody. They further stressed the extensive body of evidence to be considered in the case and the need to obtain opinions from several experts, including those with expertise in toxicology and chemistry.
On 17 April 2008 the Katowice Regional Court decided to lodge a request with the Katowice Court of Appeal to have the applicant’s detention further extended until 31 July 2008.
On 14 December 2004 the Katowice Regional Prosecutor lodged a bill of indictment with the Katowice Regional Court. The bill of indictment comprised numerous charges of trafficking in drugs and other illicit substances and counterfeit US dollars brought against several defendants, who were all acting in an organised criminal group. The maximum anticipated prison sentence against the applicant was more than eight years.
On 16 July 2008 the Katowice Regional Court delivered a judgment. The applicant was found guilty as charged and sentenced to eight years’ imprisonment. He appealed. At present the appeal proceedings are pending.
The relevant domestic law and practice concerning the imposition of detention during judicial proceedings (aresztowanie tymczasowe), the grounds for its extension, release from detention and rules governing other “preventive measures” (środki zapobiegawcze) are stated in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
